DETAILED ACTION
	
Response to Amendment
Applicant’s amendment filed 02-05-2021 under the After Final Consideration Pilot Program (AFCP 2.0) is acknowledged. Claims 1 and 6 have been amended to recite “…wherein the plurality of terminal insertion holes is formed in a staggered manner, in a plan view…”. Such amendment changed the scope of the invention and requires further search and consideration. 
Examiner recommends an RCE with the proposed amendment and clear description of the dimension and spacing (see paragraph 0041 of Applicant’s specification) for the terminal insertion holes in the claimed subject matter. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729